Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are currently pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vick, Jr. et al (US 6076600).
CLAIM 1:  Vick discloses a downhole apparatus.  The apparatus comprises a casing string (see Figures; “tubular string”); a fluid barrier (50) is connected in the casing string (see Figures), the fluid barrier defining a lower end of a buoyancy chamber; a rupture disk (20) is configured to rupture at a predetermined pressure (see col. 3, lines 14-25) that is spaced from the fluid barrier and defining an upper end of the buoyancy chamber (see Figs. 2, 3); and a degradable plug (18) movably connected in the casing string above the rupture disk (see Fig. 1D), the degradable plug defining a flow path to permit flow therethrough to the rupture disk (see Figs. 2, 3).
CLAIM 2:  The degradable plug is movable from a first position to a second position in the casing string, wherein in the second position the rupture disk membrane of the rupture disk is moved radially outwardly out of a flow passage through the casing (the process of installation moves the plug).
CLAIM 3:  The degradable plug is completely degradable after it has moved to the second position (“dispersible”).
CLAIM 4:  A sleeve (38) is detachably connected in the casing string, the sleeve configured to engage and hold the degradable plug in the first position until the rupture disk has ruptured.
CLAIM 5:  The degradable plug is configured to pull the sleeve downward to the second position after the rupture disk has ruptured, wherein the sleeve engages the casing to hold the degradable plug in the second position (see col. 3, line 55 – col. 4, line 3).
CLAIM 6:  The degradable plug comprising a circular base and a nose cone extending longitudinally therefrom, the nose cone tapering radially inwardly from the circular base cone to a lower end of the nose cone (see Figures).
CLAIM 7:  The nose cone defines an arcuate taper (see Fig. 1D/2D).
CLAIMS 8-19:  These claims define the same general invention as claims 1-7 with the apparatus put into a casing string as shown by the prior art.
Response to Arguments
Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive.
Applicant asserts the prior art fails to disclose the buoyancy chamber or the flow path as claimed.  However, the buoyancy chamber is not positively claimed.  It is only referenced with respect to the fluid barrier and the rupture disk.  Any volume between the two positively claimed elements would meet the limitation as claimed.  The broadest reasonable interpretation of the claims does not require the buoyancy chamber.
With respect to the flow path, that exists in the space of the degraded plug.  Once the plug has degraded the space “defined” by it acts as the flow path to the rupture disk.  
With respect to the dependent claims, Applicant has not supplied any reasoning that the claims are not met by the prior art.  As discussed above, the prior art discloses the elements in as much as they are claimed.  The installation of the system involves moving the plug.  The sleeve 38 secures the plug (see col. 3, line 55 – col. 4, line 3).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679